DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is improperly amended, for purposes of Examination, the claim amendment will be interpreted as follows:
8. (Currently Amended) The heat exchanger apparatus of claim 1 comprising a
compact heat exchanger (CHE) comprising the at least two separate concentric
conduits, wherein the CHE is configured for efficient heat transfer from one
medium to another, the CHE characterized by a large heat transfer area-to-
volume ratio of a minimum 300 m2/m3, with high heat transfer coefficients up
to 5000 W/m2K, and further characterized by small flow passages and laminar
flow.
Should Applicant continue to provide improper amendments to the claims in future responses, such amendments will be considered non-compliant.  
Appropriate correction is required.
Information Disclosure Statement
Examiner notes Applicant has neither acknowledged the related documents, written by the instant inventor and/or assignee, found during a search of the application, which were not submitted by Applicant, nor provided any additional documents via an Information Disclosure Statement.  
As a reminder, Applicant is obligated to file all publications written by the inventors and assignee of the instant application which are material to the claimed and disclosed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, 8, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the recitation “a microchannel heat exchanger (MCHE) comprising at least one channel having a hydraulic diameter below 1 mm” is new matter.  There is no disclosure the in originally filed disclosure to this effect, nor has Applicant provided any evidence to support such an amendment.  
Regarding claim 8, the recitation “a compact heat exchanger (CHE) comprising the at least two separate concentric conduits, wherein the CHE is configured for efficient heat transfer from one medium to another, the CHE characterized by a large heat transfer area-to-
volume ratio of a minimum 300 m2/m3, with high heat transfer coefficients up to 5000 W/m2K, and further characterized by small flow passages and laminar flow.” is new matter.  There is no disclosure the in originally filed disclosure to this effect, nor has Applicant provided any evidence to support such an amendment.  
Regarding claim 16, the recitation “plain heat exchanger comprising two concentric conduits with invariant radii” is new matter.  There is no disclosure the in originally filed disclosure to this effect, nor has Applicant provided any evidence to support such an amendment.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation “a microchannel… including the at least two separate concentric conduits” is unclear.  It is unclear if one of the two conduits is a microchannel, or if a single microchannel is formed by two separate conduits.  It is unclear how a single microchannel can comprise two separate conduits.  
The bolded term in claim 8 “compact heat exchanger” in claim 8 is a relative term which renders the claims indefinite. The terms “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The bolded term in claim 8 “efficient heat transfer” in claim 8 is a relative term which renders the claims indefinite. The terms “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The bolded term in claim 8 “small flow passages” in claim 8 is a relative term which renders the claims indefinite. The terms “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The bolded terms in claims 14 and 19 “the heat exchanger apparatus is operable at Reynolds numbers including low Reynolds numbers as well as high Reynolds numbers and operable at Prandtl numbers including low Prandtl numbers and high Prandtl numbers” in claims 14 and 19 are a relative term which renders the claims indefinite. The terms “high/low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is further unclear if the parentheses added to the claim are required, or if they are merely optional.  If Applicant wishes to claim specific values, it is suggested they be provided for in the body of the claim, not in parentheses.  Claim 15 is rejected for its dependency.  
Regarding claim 16, the recitation “the heat exchanger apparatus is operable with a heat transfer performance of up to 32% and a thermal-hydraulic performance of up to 20% compared to a plain heat exchanger comprising two concentric conduits with invariant radii” is unclear.  A “plain heat exchanger comprising two concentric conduits with invariant radii” is not defined, nor is it a term of art, and thus it is unclear what hypothetical “plain heat exchanger comprising two concentric conduits with invariant radii” the claimed heat exchanger is being compared to.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9-11, and 14-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Al-Sammarraie (Thermal–Hydraulic Performance Analysis of a Convergent Double Pipe Heat Exchanger). 
Regarding claim 1, Al-Sammarraie discloses a heat exchanger apparatus (see Fig. 1 reproduced below), comprising: a convergent interface (dotted line labeled “interface”) separating two counterflows (see counterflows denoted by arrows); and a double conduit heat exchanger comprising at least two separate concentric conduits including an inner conduit and an outer conduit (see double pipe heat exchanger of Fig. 1 with “inner pipe” and “outer pipe” – Page 2), wherein the outer conduit comprises an outer conduit radius that is maintained as invariant (“outer pipe radius…kept invariant” – Page 2), and the inner conduit comprises an inner conduit radius that is adjustable to form the convergent interface separating the two counterflows (“inner one is adjustable” – Page 2), wherein heat transfer with respect to the two counterflows occurs at the convergent interface (“heat transfer process occurs at the interface” – Page 2).

    PNG
    media_image1.png
    578
    569
    media_image1.png
    Greyscale

Regarding claim 3, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses an overall heat transfer coefficient and a pressure drop increase as a contraction ratio, a Reynolds number, and a Prandtl number increase in the double conduit heat exchanger (see Fig. 6-7 & Pages 5-6).
Regarding claim 4, Al-Sammarraie discloses the limitations of claim 2, and Al-Sammarraie further discloses the convergent interface is controllable independent of a length of the at least two separate concentric conduits (Fig. 1).
Regarding claim 5, Al-Sammarraie discloses the limitations of claim 2, and Al-Sammarraie further discloses each of the at least two concentric conduits comprises a pipe (Fig. 1).
Regarding claim 7, Al-Sammarraie discloses the limitations of claim 5, and Al-Sammarraie further discloses wherein the double conduit heat exchanger comprises a double pipe heat exchanger that includes the convergent interface and the at least two separate concentric conduits (Fig. 1). 
Regarding claim 9, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses a radiator that includes the convergent interface and the at least two concentric conduits (the heat exchanger of Fig. 1 is capable of operating as a “radiator).
Regarding claim 10, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses an electronic cooling device that includes the convergent interface and the at least two concentric conduits  (the heat exchanger of Fig. 1 is capable of operating as an “electronic cooling device”).
Regarding claim 11, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses a solar collector that includes the convergent interface and the at least two concentric conduits (the heat exchanger of Fig. 1 is capable of operating as an “solar collector”).
Regarding claim 14, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses the heat exchanger apparatus is operable at Reynolds numbers in a laminar flow regime including low Reynolds numbers (Page 9) as well as high Reynolds numbers (Page 9) and operable at a range of Prandtl numbers including low Prandtl numbers and high Prandtl numbers (Page 7 & 9). 
Regarding claim 15, Al-Sammarraie discloses the limitations of claim 14, and Al-Sammarraie further discloses the Reynolds numbers include a Reynolds number range from 200 to 2100 and the Prandtl numbers include a Prandtl number range from 0.7 to 7 (Page 7 & 9).
Regarding claim 16, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses the heat exchanger apparatus is operable with a heat transfer performance of up to 32% and a thermal-hydraulic performance of up to 20% compared to a plain heat exchanger (Page 8) comprising two concentric conduits with invariant radii. 
Regarding claim 17, Al-Sammarraie discloses a heat exchanger apparatus (see Fig. 1 reproduced below), comprising: a convergent interface (dotted line labeled “interface”)  separating two counterflows; and a double conduit heat exchanger (see double pipe heat exchanger of Fig. 1 with “inner pipe” and “outer pipe” – Page 2) comprising at least two separate concentric conduits including an inner conduit and an outer conduit, wherein the outer conduit comprises an outer conduit radius that is maintained as invariant (“outer pipe radius…kept invariant” – Page 2), and the inner conduit comprises an inner conduit radius that is adjustable (“inner one is adjustable” – Page 2) to form the convergent interface separating the two counterflows, wherein heat transfer with respect to the two counterflows occurs at the convergent interface (“heat transfer process occurs at the interface” – Page 2), and wherein the convergent interface is controllable independent of a length of the at least two separate concentric conduits (Fig. 1).
Regarding claim 18, Al-Sammarraie discloses the limitations of claim 17, and Al-Sammarraie further discloses  an overall heat transfer coefficient and a pressure drop increase as a contraction ratio, a Reynolds number, and a Prandtl number increase in the double conduit heat exchanger  (see Fig. 6-7 & Pages 5-6).1
Regarding claim 19, Al-Sammarraie discloses the limitations of claim 17, and Al-Sammarraie further discloses the heat exchanger apparatus is operable at Reynolds numbers including low Reynolds numbers as well as high Reynolds numbers and operable at Prandtl numbers including low Prandtl numbers and high Prandtl numbers (Page 7 & 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sammarraie (Thermal–Hydraulic Performance Analysis of a Convergent Double Pipe Heat Exchanger).
Regarding claim 6, Al-Sammarraie teaches the limitations of claim 1, and Al-Sammarraie is silent to the heat exchange apparatus of Fig. 1 being a microchannel comprising the at least two concentric conduits. Al-Sammarraie further teaches such heat exchangers are known in the art to be microchannel heat exchangers (see Page 1), as it is known convergent flow paths improve microchannel heat exchanger performance (Page 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include a microchannel comprising the two concentric conduits, in order to improve heat exchanger performance (Page 1) and wherein the channel having a hydraulic diameter below 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  In the instant case, the “microchannel” of Al-Sammarraie implies a hydraulic diameter of less than 1 mm, as “microchannel” is typically defined as a hydraulic diameter below 1 mm, and thus the general conditions of the claim are disclosed in the prior art.  
Regarding claim 8, Al-Sammarraie discloses, as best understood, the limitations of claim 1, and Al-Sammarraie further discloses a compact (compactness – Page 1) a compact heat exchanger (CHE) comprising the at least two separate concentric conduits, wherein the CHE is configured for efficient heat transfer from one medium to another, the CHE characterized by a large heat transfer area-to-volume ratio, with high heat transfer coefficients up to 5000 W/m2K (see Fig. 5), and further characterized by small flow passages and laminar flow.  Al-Sammarraie does not appear to explicitly teach the CHE characterized by a large heat transfer area-to-volume ratio of a minimum 300 m2/m3, however, teaches the surface area is constrained, and it is desirable to decrease the volume, in order to reduce the overall size while transferring the same rate of heat (Page 2).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include the CHE characterized by a large heat transfer area-to-volume ratio of a minimum 300 m2/m3,  in order to reduce the overall size while transferring the same rate of heat (Page 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).    
Claim(s) 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sammarraie (Thermal–Hydraulic Performance Analysis of a Convergent Double Pipe Heat Exchanger) in view of Al-Sammarraie (Introducing Novel Convergent Geometries to Enhance Pipe Flow Convective Heat Transfer), hereinafter Al-Sammarraie2.
	Regarding claim 12, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further discloses the convergent interface comprises: a straight wall profile of the at least two concentric conduits (Fig. 1), however, does not teach wherein the convergent interface comprises at least one of a concave wall profile, a convex wall profile of the at least two separate concentric conduits.
	Al-Sammarraie2 teaches wherein the convergent interface comprises at least one of a concave wall profile, a convex wall profile of the at least two separate concentric conduits, in order to increase heat transfer (concave) or provide a sustainable and superior performance factor (convex) (see Results and Conclusions).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include the convex or concave wall profile of Al-Sammarraie2, in order to increase heat transfer (concave) or provide a sustainable and superior performance factor (convex) (see Results and Conclusions).	
Regarding claim 21, Al-Sammarraie teaches a heat exchanger apparatus (see Fig. 1 reproduced below), comprising: a convergent interface (dotted line labeled “interface”) separating two counterflows (see counterflows denoted by arrows); and a double conduit heat exchanger comprising at least two separate concentric conduits including an inner conduit and an outer conduit (see double pipe heat exchanger of Fig. 1 with “inner pipe” and “outer pipe” – Page 2), wherein the outer conduit comprises an outer conduit radius that is maintained as invariant (“outer pipe radius…kept invariant” – Page 2), and the inner conduit comprises an inner conduit radius that is adjustable to form the convergent interface separating the two counterflows (“inner one is adjustable” – Page 2), wherein heat transfer with respect to the two counterflows occurs at the convergent interface (“heat transfer process occurs at the interface” – Page 2).
Al-Sammarraie does not teach wherein the convergent interface comprises at least one of a concave wall profile, a convex wall profile of the at least two separate concentric conduits.
	Al-Sammarraie2 teaches wherein the convergent interface comprises at least one of a concave wall profile, a convex wall profile of the at least two separate concentric conduits, in order to increase heat transfer (concave) or provide a sustainable and superior performance factor (convex) (see Results and Conclusions).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include the convex or concave wall profile of Al-Sammarraie2, in order to increase heat transfer (concave) or provide a sustainable and superior performance factor (convex) (see Results and Conclusions).	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sammarraie (Thermal–Hydraulic Performance Analysis of a Convergent Double Pipe Heat Exchanger) in view of Al-Sammarraie (Nanofluids transport through a novel concave/convex convergent pipe.), hereinafter Al-Sammarraie3.
Regarding claim 13, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie further does not teach a nanofluid, wherein the nanofluid flows through the at least two separate concentric conduits.  
	Al-Sammarraie3 teaches nanofluids as heat transfer fluids is known to reduce the size of thermal systems and provide more efficient thermal performance (Page 92). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include the nanofluid of Al-Sammarraie3, in order to reduce the size of thermal systems and provide more efficient thermal performance (Page 92).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Sammarraie (Thermal–Hydraulic Performance Analysis of a Convergent Double Pipe Heat Exchanger) in view of Al-Sammarraie (Introducing Novel Convergent Geometries to Enhance Pipe Flow Convective Heat Transfer), hereinafter Al-Sammarraie2, and Al-Sammarraie (Nanofluids transport through a novel concave/convex convergent pipe.), hereinafter Al-Sammarraie3.
Regarding claim 22, Al-Sammarraie discloses the limitations of claim 1, and Al-Sammarraie does not teach a nanofluid, wherein the nanofluid flows through the at least two separate concentric conduits.  
	Al-Sammarraie3 teaches nanofluids as heat transfer fluids is known to reduce the size of thermal systems and provide more efficient thermal performance (Page 92). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Al-Sammarraie to include the nanofluid of Al-Sammarraie3, in order to reduce the size of thermal systems and provide more efficient thermal performance (Page 92).
Response to Arguments
Applicant's arguments filed 10/16/2022 have been fully considered but they are not persuasive. 
Regarding claim 6, Applicant argues the two concentric conduits are now claimed as “separate” and thus obviates the current rejection. 
Examiner notes the amendment does not address the 112 issue, which is that a “microchannel” cannot include “two separate concentric conduits.”  
Regarding the “compact heat exchanger” recitation, Applicant suggests the term is now defined in the claim.  Examiner notes the amendment does not address the indefiniteness rejection, which is directed to the term “compact,” which is not defined in the claim.   The amendments, as detailed above, only introduce new 112 issues.  
 Regarding the “high” and “low” Reynolds/Prandtl numbers, Applicant argues the amendments obviate the rejection. 
Examiner contends the amendments only introduce new issues, as detailed above.
Regarding claim 16, Applicant argues the amendments obviate the 112 issues.  Examiner contends one having ordinary skill in the art would not be apprised of the hypothetical “plain heat exchanger comprising two concentric conduits with invariant radii” or how to compare it to the claimed subject matter.  
Regarding Al-Sammarraie, Applicant argues the amendments overcome the 102 rejection, however, fails to provide any reasoning or analysis as to how this is the case.  
Examiner notes the Al-Sammarraie reference, which shares the same inventors of the instant Application, not only discloses every element in the claims, but is identical to the disclosure and claims of the instant application (see Fig. 1A-1C of instant Applicant next to Al-Sammarraie provided below).  It is further noted that the description of Fig.1 of Al-Sammarraie explicitly teaches the subject matter in newly amended claim 1 (see “Schematic of (a) double-pipe heat exchanger adapted in the current study…”).  

    PNG
    media_image2.png
    802
    1429
    media_image2.png
    Greyscale

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763